DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment, filed 14 August 2020, is acknowledged.  Claims 5, 8, 9, 12-15, 17, 23-25, 28-31, 33, 34, 37-47, 50, and 51 have been cancelled.  Claims 4, 6, 16, 18-22, 27, 32, 35, 36, 48, and 49 have been amended.  Claims 1-4, 6, 7, 10, 11, 16, 18-22, 26, 27, 32, 35, 36, 48, and 49 are pending and are under consideration.


Information Disclosure Statement
The information disclosure statements filed 14 September 2018 and 14 August 2020 have been considered.  Initialed copies of the IDSs accompany this Office Action.  

Specification/Sequence Listing
The Substitute Specification with updated Sequence Listing filed 30 December 2020 is acknowledged and has been entered.   

 Drawings
The Replacement Drawings filed 18 May 2018 are acknowledged and have been entered.   

Claim Objections
Claim 19 is objected to because of the following informalities: the claims in parts (i) and (iii) recite that a sequence is “chosen from” but in each case only a single SEQ ID NO is recited so that there are no alternatives to “choose” from.  It is suggested that in each instance “chosen from” be revised to “set forth in”.  In addition, in part (i), “a nucleotide sequence” should be revised to “the nucleotide sequence” and in part (iii), “an antibody” should be changed to “the antibody”.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities: the claims in parts (i) and (iii) recite that a sequence is “chosen from” but in each case only a single SEQ ID NO is recited so that there are no alternatives to “choose” from.  It is suggested that in each instance “chosen from” be revised to “set forth in”.  In addition, in part (i), “a nucleotide sequence” should be revised to “the nucleotide sequence” and in part (iii), “an antibody” should be changed to “the antibody”.  Appropriate correction is required.



  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10, 11, 16, 19, 20, 26, 27, 35, 36, 48, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 10, subpart (iii) of the claim is ambiguous as to the heavy chain variable region claimed because the phrase “encoded by a nucleic acid comprising the V gene segment VH 3-33 of the sequence set forth as SEQ ID NO: 72 ” is inconsistent with the recitation of CDR2 and CDR3 in the independent claim.  Regarding CDR2, as shown in Figure 6, the CDR2 of the “C2” antibody is not germline; that is, there are amino acid (and therefore nucleotide) differences relative to VH3-33 germline.  In addition, the germline V region does not fully define CDR3 (which is formed by the recombination event between V and D/J segments).  Accordingly, it is unclear what falls within the metes and bounds of part (iii) of claim 10.  It is suggested that Applicant delete this subpart.
In claim 11, subpart (iii) of the claim is ambiguous as to the light chain variable region claimed because the phrase “encoded by a nucleic acid comprising the V gene segment KV 3-20 of the sequence set forth as SEQ ID NO: 13 ” is inconsistent with the recitation of CDR1, CDR2, and CDR3 in the independent claim.  Regarding CDR1 ad CDR2, as shown in Figure 7, those CDRs of the “C2” antibody are not germline; that is, there are amino acid (and therefore nucleotide) differences relative to VK 3-20 germline.  In addition, the germline V region does not fully define CDR3 (which is formed by the recombination event between V and J segments).  Accordingly, it is unclear what It is suggested that Applicant delete this subpart.
Claims 10, 11, 19, and 20 are ambiguous in reciting “such as at least 95%, at least 98%, or at least 99% identity” because it is not clear if these narrower recitations define the metes and bounds of the claims.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claims 10, 11, 19, and 20 recite the broad recitation “at least 90% identity” but also recite narrower recitations of % identity following the “such as”. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is suggested that Applicant delete the language in the “such as” clause in each of claims 10, 11, 19, and 20 to obviate this rejection.
 Claim 16 is ambiguous as to whether the CHO cell claimed must actually contain nucleic acid(s) encoding the antibody of claim 1.  It is suggested that the claim be amended to indicate that the host cell line is a CHO cell that the expresses the nucleic acid of claim 18 to obviate the rejection.  For examination purposes with respect to art, the claim will be interpreted as requiring the presence of the encoding nucleic acid.
Claims 26 and 36 each recites a method of involving a “CTLA-4 associated disease”.  This language is ambiguous because neither the specification nor the art It is suggested claim 26 be reworded to read “a method of treating cancer” (and claims 27 and 32 then revised accordingly) or some other language that specifies a type of disease to be treated that is commensurate with the use of the “blocking” anti-CTLA-4 antibody recited in claim 1.  Please see the rejection under 35 U.S.C. 112(a) below.
Claims 35 and 48 each recite methods of “inhibiting the ability of CTLA-4” “to activate” “a cell expressing a CTLA-4 peptide.”  It is unclear what is encompassed by these methods.  First, it is unclear what types of cells express a “CTLA-4 peptide” (as opposed to CTLA-4 or one of its counter-receptors).  Second, CTLA-4 generally inhibits cells expressing its ligands/counter-receptors, so that it unclear how the preamble of each method would follow from the method step.  It is unclear how to resolve this ambiguity.  Because the methods cannot be interpreted, the claims will not be further examined with respect to enablement or prior art until/if the ambiguity is resolved. 
Claim 49 recites administering a pharmaceutical composition “of claim 18”.  There is insufficient antecedent basis for this limitation in the claim because claim 18 recites an isolated nucleic acid, not a pharmaceutical composition.  It is suggested applicant amend the claim to depend from claim 21 or 22 to obviate this rejection.  For examination purposes with respect to other statutory requirements, claim 49 will be examined as if depending from claim 21.
Appropriate correction is required.  


The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 27, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating cancer and methods of stimulating a response to a pathogen, does not reasonably provide enablement for methods of treating a “CTLA-4 associated disease” as broadly claimed or for treating any T cell mediated autoimmune disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Colianni, 195 USPQ 150 (CCPA 1977) and have been adopted by the Board of Patent Appeals and Interferences in Ex Parte Forman, 230 USPQ 546 (BPAI 1986).  Among these factors are:
1.  the nature of the invention,
2.  the state of the prior art,
3.  the predictability or lack thereof in the art,
4.  the breath of the claims,
5.  the amount of direction or guidance present, and
6.  the presence or absence of working examples.

          Nature of the invention/Breadth of Claims

Applicant discloses and claims three structurally distinct antibodies that bind to human CTLA-4, the “C2”, “C5”, and “C15” antibodies.  In claim 26, methods of treating any “CTLA-4 associated disease” using antibodies sharing the complementarity determining regions (CDRs) of the C2 antibody are claimed.   Accordingly, the scope of the claims 26 and 27 broadly encompasses any disease that might in some way involve CTLA-4.  Claim 32 limits the disorders to “T cell mediated autoimmune disease” or “cancer”, but treating T cell mediated autoimmune disease generally requires inhibition of the T cell response while treating cancer generally involves activation of a T cell response.  Accordingly, even in claim 32 Applicant is broadly claiming treatment of diseases that involve mutually exclusive mechanisms of action.  
State of the Art/Predictability

CTLA-4, also known as CD152, is a well-characterized molecule known to be involved in the negative regulation of T cell responses.  Multiple groups have targeted CTLA-4 with antibodies with the hope of either activating an immune response (by eliminating negative regulation of cytotoxic T cells) to treat cancer or viral disease or of inhibiting an immune response (by enhancing or mimicking the activity of CTLA-4) to treat autoimmune disease.  To meet these various objective, antibodies to CTLA-4 have been prepared that are agonists, antagonists, or even inverse agonists.  E.g., reviewed in Chin et al., Chang Gung Med J 2008; 31:1-15 (PTO-892), see especially Table 4.  The level of skill in the art is therefore high.  The differing activity among different antibodies is in part due to the different epitopes they bind on CTLA-4 and their differing ability to block the interaction between CTLA-4 and its counter receptor/ligand.  E.g., US6984720 at Table 6 and 
Guidance/ Working Examples

The specification discloses the isolation and characterization of three structurally distinct antibodies that bind to human CTLA-4, the “C2”, “C5”, and “C15” antibodies.  In Example 6, a full length form of the “C2” antibody was shown to block binding of CTLA-4 to its ligand B7-1.  The C2 antibody was also shown in Example 7 to enhance IL-2 production in vitro (a measure of immune activation).  In Example 8, the C2 antibody was shown to enhance the immune response to hepatitis B surface antigen in an primate model.  No data for the C5 and C15 antibodies is provided.  
Based on these results, the specification provides evidence that the C2 antibody and antibodies that share all six CDRs of the C2 antibody in context of human VH and VL frameworks sequences could be used to enhance the immune response and thereby treat various cancers or enhance vaccine activity.  However, guidance is lacking to suggest that the C2 antibody or antibodies sharing its CDRs could be used in methods in which suppression of the immune response is needed, such as treating T cell mediated 
In view of the above, one of skill in the art would be required to perform undue experimentation to (1) determine when a disease is a “CTLA-4 associated disease” and (2) to identify which, if any, diseases that require suppression of immune activity might benefit from treatment with any anti-CTLA-4 shown in vitro and in vivo to function as a CTLA-4 antagonist, as was the C2 antibody.  Accordingly, the claims are not commensurate in scope with the enablement provided in the specification.




Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of detecting CTLA-4 in a sample using the antibody of claim 1, does not reasonably provide enablement for detecting CTLA-4 “for diagnosis of a CTLA-4 associated disease.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claim 36 recites a method of detecting the presence of human CTLA-4 antigen in a sample “for diagnosis of a  CTLA-4 associated disease” by contacting the sample with an anti-CTLA-4 antibody comprising VH and VL comprising the six CDRs of the C2 antibody described in the specification (i.e., the antibody of claim 1).  
The state of the art regarding CTLA-4 set forth above is incorporated here in full.  As acknowledged supra, by 2015 the art recognized some therapeutic value for targeting CTLA-4 with a blocking antibody.  Nevertheless, the skilled artisan did not recognize CTLA-4 expression or overexpression as diagnostic for any disease.  Detection is not diagnosis.  Several variables are used in evaluating the predictability of diagnostic assays.  These include diagnostic specificity and sensitivity and positive and negative predictive values.  The diagnostic sensitivity of an assay reflects the fraction of those subjects with a specific disease that the assay correctly identifies as positive.  The diagnostic specificity of an assay reflects the fraction of those subjects without the disease that the assay correctly identifies as negative.  The positive predictive value refers to the probability that an individual with a positive test result has the disease.  The negative predictive value refers to the probability that an individual with a negative test result does not have the disease.  There is an inverse relationship between sensitivity and specificity, which is related to the assigned cutoff value that is used for a particular test to segregate diseased populations from those with no disease.  
An example of the analysis needed to establish that an antibody has diagnostic potential is provided by the study of Bartolazzi et al., The Lancet 2008; 9:543-49 (“Bartolazzi;” PTO-892).  In that study, the investigators considered a large number of samples and used statistical analysis to show the predictive value of detecting a marker known to be associated with thyroid carcinoma using a particular monoclonal antibody, then comparing the results to histologically confirmed cancer.  E.g. "Summary."  Even with a showing of a positive predictive value of 82% and a negative predictive value of 91%, the authors still note that antibody-based detection did not replace conventional cytology, but instead was a complementary method.  E.g., Summary - Interpretation.
In this case, guidance is completely lacking in the specification to support that CTLA-4 expression or expression level is diagnostic of any disease.  And no prior art was identified to support a role of CTLA-4 in diagnosing any disease.  Lastly, as discussed elsewhere, it is not even clear which diseases might be “a CTLA-4 associated disease” that could potentially be diagnosed based on CTLA-4 expression.  As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant’s statements regarding an invention.  In this case, the specification does not enable the claimed method for diagnosing using anti-CTLA-4 antibodies in general or the C2 anti-CTLA-4 antibody in particular.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US6984720 to Korman et al. (“Korman;” PTO-892). 
Instant claim 18 recites a nucleic acid comprising a nucleotide sequence encoding “an amino acid sequence” of the antibody of claim 1.  The phrase “an amino acid sequence” reads on fragments having as few as two amino acids and so a nucleic acid encoding even a single CDR meets the limitations of claim 18.
Korman teaches human antibodies that bind human CTLA-4.  See entire document, e.g., Abstract.  One anti-CTLA-4 antibody taught by Korman, the “1E2” antibody, comprises an encoding heavy chain (SEQ ID NO: 22, see Figure 6) with the amino acid sequence set forth in an amino acid sequence (i.e., a fragment of, such as CDR1) of the antibody of instant claim 1.  The nucleic acid as recited in instant claim 18 is therefore anticipated by the teachings of Korman.
It is suggested that Applicant amend claim 18 to recite an isolated nucleic acid comprising a nucleotide sequence encoding the amino acid sequence of the antibody of claim 1 to obviate this rejection.
 
Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 4, 6, 7, 10, 11, 16, 18-22, 26, 27, 32, 36, and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 14 of copending application no. 16011565 (pub’d as US20190048080; PTO-892).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite an anti-CTLA-4 antibody as recited in instant claim 1.  Specifically, the CDRs set forth in SEQ ID NOS: 34, 35, and 36 in the instant case are identical to those set forth in SEQ ID NOS: 5, 6, and 7 in the ‘565.  The CDRs set forth in SEQ ID NOS: 25, 26, and 27 in the instant case are identical to those set forth in SEQ ID NOS: 11, 12, and 13 in the ‘565.  SEQ ID NOS 8 and 2 in the instant case are the same as SEQ ID NOS: 4 and 10 in the ‘565.  And while the copending claims do not recite the antibody forms recited in instant claims 4 (IgG1, k), 6 (scFv), 21-22 (compositions comprising), the related encoding nucleic acids and host cells recited in claims 16 and 18-20, or the methods of use recited in claims 26, 27, 32, or 49 (assuming it was intended to depend from claim 21), those alternate antibody forms, encoding nucleic acids, and methods of use are obvious in view of the anti-CTLA-4 antibody recited in the claims of the ‘565.  Therefore, the claims are not patentably distinct.
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.


Allowable Subject Matter 
Claims 2 and 3 are allowed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/JESSICA H ROARK/Primary Examiner, Art Unit 1643